The existing record reveals that defendant received meaningful representation at all stages of the proceedings including his motion to withdraw his guilty plea, and that the motion was properly denied (see People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). Counsel’s initial statement that he had known of no legal basis upon which to move to withdraw the plea did not amount to ineffective assistance of counsel where defendant himself had not provided any such basis (see People v Diaz, 282 AD2d 272, Iv denied 96 NY2d 917). In any event, counsel ultimately made a written motion to withdraw the plea. Counsel was under no obligation to raise meritless issues in that motion (cf. Jones v Barnes, 463 US 745), and, contrary to defendant’s argument on appeal, there is nothing in the record to suggest that there were any meritorious issues to raise. Concur — Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.